 





EXHIBIT 10.bq

EMPLOYMENT AGREEMENT

     SBS Technologies, Inc. (“Company”) and Christopher J. Amenson (“Employee”)
agree, effective April 26, 2002:



  1.   Employment. Company employs Employee for the period beginning on the date
of this Employment Agreement as set forth below, and ending three years from its
date or upon discharge or resignation of Employee in accordance with the terms
of this Agreement (the “Employment Period”). During the Employment Period,
Employee will serve in the position of Chief Executive Officer of Company, or
other management position as determined by the Company. Employee will devote
sufficient time and energies to the business of Company to accomplish the duties
assigned, will perform to the best of Employee’s ability all duties assigned to
Employee by Company and will devote Employee’s best efforts to advance the
interests of Company. Employee will have the power and authority determined by
Company.     2.   Compensation. For all services performed by Employee for
Company during the Employment Period, Company will pay Employee the salary and
benefits set forth on Appendix “A”. Employee will be entitled to participate in
employee benefit programs established by Company and applicable to all full-time
employees. Employee will be entitled to vacation, national holidays and paid
sick leave in accordance with Company policy and Appendix A. During vacation,
national holidays, and paid sick leave, Employee will receive Employee’s usual
compensation.     3.   Reimbursement of Expenses. Company recognizes that
Employee, in performing Employee’s duties hereunder, may be required to spend
sums of money in connection with those duties for the benefit of Company.
Employee may present to Company an itemized voucher listing expenses paid by
Employee in the performance of Employee’s duties on behalf of Company, and on
presentation of the itemized voucher, Company will reimburse Employee for all
reasonable expenses itemized, including but not limited to, travel, meals,
lodging, entertainment, and promotion with respect to all activities approved in
advance by Company. Employee may receive advances from Company for anticipated
expenses. Employee agrees that the amount by which an advance exceeds actual
expenses (“Amount”) will be promptly refunded to Company upon determination by
Company that it is due, that the Amount may be deducted from any payments of any
nature (including without limitation salary) owed by Company to employee, and
that the Amount will constitute a debt from Employee to Company, enforceable by
Company in all respects as if

 
 

Employment Agreement
Page 1

 



--------------------------------------------------------------------------------



 





      Employee had executed a promissory note or other instrument acknowledging
the debt, bearing interest at a rate of 10% per year from the date repayment is
due, and payable in full on demand without set-off or deduction.     4.   Sick
Leave and Disability. Employee will be entitled to sick leave for the number of
days determined by Company (“Sick Leave”). Employee will be considered to be
disabled during any period in excess of Sick Leave during which Employee is
unable to work because of illness or incapacity (“Disability Period”). Employee
will be entitled to receive Employee’s full salary during Sick Leave and will be
deemed to be on leave, without pay, during the Disability Period. If Employee is
unable to work for a period in excess of 90 days, Employee, at the discretion of
the Board of Directors of company, will be considered to have resigned. In no
event will Employee be entitled to payment or other compensation for unused Sick
Leave or Disability Period, unless required by law or otherwise provided in a
policy or employment manual adopted by Company.     5.   Resignation and
Discharge. Employee may resign or be discharged pursuant to the terms of this
paragraph. If Employee (i) resigns, Employee must give 30 days’ notice to
Company; (ii) is discharged for cause (as later defined), Company may discharge
Employee immediately, without notice; or (iii) is discharged not for cause from
his responsibilities as Chief Executive Officer, Company must give 30 days’
notice to Employee. If Employee is discharged from his position as Chief
Executive Officer not for cause, Employee will be paid severance pay equal to
six month’s base pay in effect at the time of termination payable in monthly
installments. For two years following the termination period from the position
of Chief Executive Officer, whether voluntary or involuntary termination has
occurred, the Company agrees to continue to employ the Employee as an advisor to
the Board of Directors at an annual rate of pay of $40,000.         For purposes
of this paragraph, “for cause” means that during the Employment Period,
Employee, unless otherwise provided by Company policy or Company employment
manual, (a) is reasonably believed by Company (i) to have failed to comply with
any law, regulation or policy, including without limitation securities or
employment or non-discrimination or similar laws, regulations or policies, and
that failure causes a significant financial, regulatory, operational or public
perception detriment to Company, (ii) to abuse, as determined by the Company,
alcohol or to use drugs, (other than as prescribed by Employee’s physician), or
(b) refuses to submit to testing for alcohol or drugs, or (c) is reasonably
believed by Company to have committed or is charged with

 
 

Employment Agreement
Page 2

 



--------------------------------------------------------------------------------



 





      any felony or misdemeanor involving moral turpitude, or (d) through
willful neglect, gross negligence, or malfeasance causes a significant
financial, regulatory, operational or public perception detriment to Company. A
determination by the Board of Directors that Employee has failed to perform
Employee’s responsibilities to the satisfaction of the Board of Directors,
without one or more of the other elements set out in this paragraph, is not “for
cause”.     6.   Competition and Confidential Information Restrictions.



  A.   Competition Restrictions. Employee may not during the Employment Period,
and for a period of two years following the termination of the Employment
Period, anywhere in the United States, directly or indirectly, own, manage,
operate, invest in, control, be employed by, participate in, be a financial
sponsor of, or be connected in any manner with the ownership, management,
operation or control of any business that competes with a business conducted by
Company at any time during the Employment Period or which Employee knows, during
the Employment Period, that Company intends to conduct. Employee acknowledges
that this restriction is necessary for Company’s welfare and protection in light
of the responsibilities assigned to Employee and Employee’s status in Company,
that Employee is fully and adequately compensated for this restriction.     B.  
Confidential Information. Employee acknowledges and recognizes that Employee is,
or will be, employed by Company in a confidential relationship and may receive
and have access to the confidential business information, customer names,
contracts and other customer data, business methods, techniques and trade
secrets of Company (“Confidential Information”). Employee may develop ideas,
conceptions, inventions, processes, methods, products and improvements; and
Employee may receive disclosures of ideas, conceptions, inventions, processes,
methods, products and improvements made by other employees of Company (“Company
Inventions”). Employee may participate with Company in improving and developing
Confidential Information and Company Inventions. Confidential Information and
Company Inventions developed on behalf of Company are neither commonly known nor
readily accessible to others and are used by Company in its business to obtain a
competitive advantage over Company’s competitors who do not know or use the
Confidential Information or Company Inventions. Protection of the Confidential
Information and Company Inventions against unauthorized

 
 

Employment Agreement
Page 3

 



--------------------------------------------------------------------------------



 





      disclosure and use is of critical importance to Company in maintaining its
competitive position. Employee agrees that Employee will not, at any time,
during or after the Employment Period, make any independent use of, or disclose
to any other person or organization, except as authorized by Company in writing,
any Confidential Information or Company Inventions. Upon termination of the
Employment Period for any reason, Employee shall promptly deliver to Company all
drawings, manuals, letters, notes, notebooks, reports, customer lists, customer
data, mailing lists, and all other materials and records of any kinds, and all
copies thereof, that may be in the possession of, or under the control of,
Employee pertaining to Company’s business including any that contain any
Confidential Information or Company Invention.     C.   Business Relationships.
Employee acknowledges Company’s efforts to establish valuable business
relationships with its clients, customers and suppliers. Employee recognizes
that Company has invested resources in the training and the professional
development of Employee, and Employee further recognizes Employee’s
responsibility to the Company when Company entrusts Employee with Confidential
Information. In view of Company’s efforts, Employee agrees that unless Company
authorizes Employee to do so in writing, Employee will not, for a period of one
year after termination of employment with Company, solicit the purchase of
products or services directly competing with products and services of Company
from any person, corporation, business organization or enterprise which: (i) has
made any purchase of products or services from Company within the two years
immediately preceding termination of former Employee’s employment (“Customer”);
or (ii) has been contacted by Employee during the last 12 months of Employee’s
employment for the purpose of securing the purchase of products or services from
Company (“Prospective Customer”).     D.   Non-Solicitation of Employees.
Employee is aware that Company has a significant investment in its employees.
For a period of twelve months after termination for any reason of Employee’s
employment, neither Employee nor any person or entity by whom Employee may be
employed or of which Employee may be an officer, director, partner, trustee or
control person, will directly or indirectly employ or solicit to employ, or
otherwise retain or solicit to retain, any person employed by Company as of the
date of Employee’s termination of employment or during the twelve month period
thereafter, unless that person

 
 

Employment Agreement
Page 4

 



--------------------------------------------------------------------------------



 





      has been terminated by Company without cause (as determined in good faith
by Company) before the time of the solicitation, employment or retention.     E.
  Remedies. Employee and Company recognize that irreparable injury may result to
Company in the event of breach or threatened breach of this paragraph of this
Agreement by Employee. If Employee commits a breach or threatens to commit a
breach of any of the provisions of this paragraph, Company shall have the right
and remedy, in addition to any others that may be available, at law or in
equity, to have the provisions of this paragraph specifically enforced by any
court having equity jurisdiction, together with an accounting therefor, Employee
having specifically acknowledged that any such breach or threatened breach will
cause irreparable injury to Company and that money damages will not provide an
adequate remedy to Company.



  7.   Invalidity. If any provision of this Employment Agreement is later
construed to be unenforceable or invalid, the remaining provisions shall not be
affected but shall continue in full effect. If any term of this Employment
Agreement is found to be unenforceable or invalid by any court having
jurisdiction, that court shall have the power to reduce or revise the term and
the paragraph(s) shall then be fully enforceable.     8.   Assignment. Employee
acknowledges that Employee’s services are unique and personal. Accordingly,
Employee may not assign Employee’s rights or delegate Employee’s duties or
obligations under this Agreement. The Employer’s rights and obligations shall
inure to the benefit of and shall be binding upon Employer’s successor and
assigns.     9.   Personnel Policies. Company’s written personnel policies apply
to all of Company’s employees, including Employee, and describe additional terms
and conditions of employment of Employee. Those terms and conditions, as Company
may be revise them from time to time, are incorporated by reference into this
Employment Agreement. Company reserves the right to revise the personnel
policies from time to time, as Company deems necessary. If any personnel policy
provision conflicts with a provision of this Employment Agreement, the terms of
this Employment Agreement shall govern.     10.   Alcohol and Drug Testing.
Employee agrees to comply with and submit to any Company program or policy for
testing for alcohol abuse or use of drugs and, in the absence of such a program
or policy, to submit to such testing as may be required by Company and
administered in accordance with applicable law and regulations.

 
 

Employment Agreement
Page 5

 



--------------------------------------------------------------------------------



 





  11.   Binding Effect. This Employment Agreement constitutes the entire
understanding of the parties, may be modified only in writing, is governed by
laws of the state of New Mexico, and will bind and inure to the benefit of
Employee and Employee’s personal representative and Company and Company’s
successors and assigns.

 
 

Employment Agreement
Page 6

 



--------------------------------------------------------------------------------



 

        DATED: April 26, 2002.               COMPANY:         SBS Technologies,
Inc.       By: /s/ Larry A. Bennigson       Its: Chairman, Management
Development
& Compensation Committee of the Board         EMPLOYEE:         /s/ Christopher
J. Amenson       Christopher J. Amenson

 
 

Employment Agreement
Page 7

 



--------------------------------------------------------------------------------



 



Appendix A
to
Employment Agreement

Christopher J. Amenson
Employee

Position: Chief Executive Officer of Company, reporting directly to the Board of
Directors.

Compensation: $200,000 base annual salary.

      Benefits:     Standard Employee     Benefits:   Medical insurance    
Dental insurance     Life Insurance     Long and short-term disability insurance
    Ten holidays per year     Sick leave       Optional Benefits:   401(k) Plan
    Flexible Spending Account Program     Supplemental Life Insurance

All Standard and Optional Benefits will be as provided by Company to employees
generally, and are subject to modification from time to time by Company.

      Additional Benefits:   Four weeks paid vacation per year     Immediate,
full vesting under any employee plans
in effect at signing that require vesting

Stock Option Grant: Nonqualified stock options for 120,000 shares of common
stock, with exercise, termination and other terms as provided in an Option
Agreement (“Option Agreement”) and the 1993 Director and Stock Option Plan under
which it is issued, including the following:

     The Options will vest in three installments, vesting as follows:

         
50,000
  April 25, 2003
40,000
  April 25, 2004
30,000
  April 25, 2005

 
 

Employment Agreement
Page 8

 



--------------------------------------------------------------------------------



 



All options will vest immediately prior to a change of control of the company.
In the event the position of the employee is changed from Chief Executive
Officer, or employee is discharged not-for-cause from the position of Chief
Executive Officer, all options not yet vested as of the effective date will vest
as of the effective date of change of position from the position of Chief
Executive Officer.

The Options will terminate ten years from the date of grant, and the exercise
price for the options will be the Nasdaq closing price on April 25, 2002.

 
 

Employment Agreement
Page 9

 